 
Exhibit 10.1



--------------------------------------------------------------------------------

 
PURCHASE AGREEMENT
 
Between
 
MTM TECHNOLOGIES, INC.
 
and
 
PEQUOT PRIVATE EQUITY FUND III, L.P.
 
and
 
PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P.
 
and
 
CONSTELLATION VENTURE CAPITAL II, L.P.
 
and
 
CONSTELLATION VENTURE CAPITAL OFFSHORE II, L.P.
 
and
 
THE BSC EMPLOYEE FUND VI, L.P.
 
and
 
CVC II PARTNERS, LLC
 
 
 
Dated May 24, 2007
 

--------------------------------------------------------------------------------


 
Table of Contents
 
Page
 
1.
Purchase and Sale of the Series A-7 Purchased Shares and Warrants
2
         
1.1
Authorization of Issuance of the Series A-7 Purchased Shares and Warrants
2
 
1.2
Purchase and Sale of Series A-7 Purchased Shares and Warrants
2
 
1.3
Use of Proceeds
2
 
1.4
Closing
2
 
1.5
Additional Issuance
3
       
2.
Representations and Warranties of the Company
3
         
2.1
Organization and Qualification
3
 
2.2
Certificate of Incorporation and Bylaws
3
 
2.3
Corporate Power and Authority
3
 
2.4
Capitalization
4
 
2.5
Authorization
6
 
2.6
Consents
6
 
2.7
Brokers or Finders
6
 
2.8
Offering Exemption
6
 
2.9
Offering of Purchased Shares and Warrants
7
 
2.10
SEC Reports
7
 
2.11
Financial Statements
7
 
2.12
Absence of Conflicts
7
       
3.
Representations and Warranties of the Purchasers
8
         
3.1
Organization and Qualification
8
 
3.2
Power and Authority
8
 
3.3
Authorization
8
 
3.4
Purchase Entirely for Own Account
9
 
3.5
Disclosure of Information
9
 
3.6
Investment Experience
9
 
3.7
Accredited Investor
9
 
3.8
Restricted Securities; Legends
9
 
3.9
No General Solicitation
10
 
3.10
Absence of Conflicts
10
 
3.11
Brokers or Finders
10
       
4.
Conditions of the Parties
11
         
4.1
Conditions of Purchasers’ Obligations at the Closing
11
 
4.2
Conditions of Company’s Obligations at the Closing
12

 
i

--------------------------------------------------------------------------------


 
5.
Covenants
13
         
5.1
Financial Statements
13
 
5.2
Certain Other Reports and Information
13
 
5.3
Further Information; Further Assurances
14
 
5.4
Notice of Certain Events
14
 
5.5
Visitation; Verification
14
 
5.6
Insurance
15
 
5.7
Payment of Taxes and Other Potential Charges and Priority Claims
15
 
5.8
Preservation of Corporate Status
16
 
5.9
Governmental Approvals and Filings
16
 
5.10
Financial Accounting Practices
16
       
6.
Indemnification
16
         
6.1
General Indemnification
16
 
6.2
Indemnification Principles
17
 
6.3
Claim Notice; Right to Defend
17
       
7.
Certain Definitions
18
       
8.
Miscellaneous
22
         
8.1
Survival of Representations and Warranties
22
 
8.2
Successors and Assigns
22
 
8.3
Governing Law
22
 
8.4
Counterparts
22
 
8.5
Titles and Subtitles
22
 
8.6
Notices
22
 
8.7
Expenses
23
 
8.8
Consents, Amendments and Waivers
23
 
8.9
Severability
23
 
8.10
Entire Agreement
23
 
8.11
Delays or Omissions
24
 
8.12
Facsimile Signatures
24
 
8.13
Other Remedies
24
 
8.14
Further Assurances
24
 
8.15
Exchanges; Lost, Stolen or Mutilated Stock Certificates and Warrants
24
 
8.16
Certain Waivers
24
 
8.17
Nasdaq Compliance
25
 
8.18
Further Assurances.
25



ii

--------------------------------------------------------------------------------


 
Exhibit & Schedules List


Exhibit A
-
Form of Registration Rights Agreement Amendment
Exhibit B
-
Form of Certificate of Amendment
Exhibit C
-
Form of Warrant
Exhibit D
 
-
 
Pro-Forma Capitalization Table
 
Schedule I
-
Names and Addresses of Purchasers
Schedule II
 
-
 
Schedule of Securities Purchased
 

 
iii

--------------------------------------------------------------------------------


 
MTM TECHNOLOGIES, INC.
 
PURCHASE AGREEMENT
 
THIS PURCHASE AGREEMENT (this “Agreement”) is made on the 24th day of May, 2007,
by and among MTM Technologies, Inc., a New York corporation (the “Company”), and
the following purchasers: Pequot Private Equity Fund III, LLP (“Pequot”), Pequot
Offshore Private Equity Partners III, L.P, (“Pequot Offshore”, collectively with
Pequot, the “Pequot Funds”), Constellation Venture Capital II, L.P.,
(“Constellation”), Constellation Venture Capital Offshore II, L.P.,
(“Constellation Offshore”), The BSC Employee Fund VI, L.P. (“BSC”) and CVC
Partners II, LLC, (“CVC, collectively with Constellation, Constellation
Offshore, BSC and CVC, the “Constellation Funds”). The Pequot Funds and the
Constellation Funds are collectively referred to herein as the “Purchasers”, and
each referred to herein as a “Purchaser”.
 
W I T N E S S E T H:
 
WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to issue and sell to the Pequot Funds on the Closing Date (i) 3,753,127
shares of Series A-7 Preferred Stock (the “Series A-7 Purchased Shares”) and
detachable warrants to purchase up to 1,125,939 shares (as such amount may be
adjusted in accordance with the terms thereof) of Common Stock (each, a
“Warrant” and, collectively, the “Warrants”), and the Pequot Funds shall
purchase the Series A-7 Purchased Shares and Warrants from the Company on the
terms and conditions set forth herein;
 
WHEREAS, pursuant to that certain Amended and Restated Shareholders’ Agreement,
dated as of August 1, 2005, as amended, among the Company, the Purchasers and
certain other shareholders of the Company (the “Shareholders’ Agreement”), the
parties thereto agreed to the imposition of certain restrictions and obligations
on such parties including, among other things, certain transfer restrictions of
the Company’s capital stock owned by such parties, certain co-sale and right of
first refusal rights and the agreement between such parties to vote their shares
of the Company’s capital stock to elect certain individuals to the board of
directors of the Company (the “Board of Directors”);
 
WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to grant certain registration rights to the Purchasers with respect to
the shares of Common Stock issuable from time to time upon conversion of the
Series A-7 Purchased Shares purchased by the Purchasers and the exercise of the
Warrants and, on or prior to the Closing Date, the Company will cause that
certain Registration Rights Agreement, dated December 10, 2004, as amended,
among the Company, the Purchasers and certain individuals named therein, to be
amended by an amendment in substantially the form attached hereto as Exhibit A
(the “Registration Rights Agreement Amendment”), to grant the Purchasers such
registration rights;
 
WHEREAS, the Independent Committee of the Board of Directors has approved the
execution and delivery of this Agreement and the transactions contemplated
hereby, including without limitation, the issuance of the Certificate of
Amendment with respect to the Series A-7 Preferred Stock attached hereto as
Exhibit B (the “Certificate of Amendment”), the
 

--------------------------------------------------------------------------------


 
issuance of Series A-7 Purchased Shares and the Warrants and the issuance of any
Common Stock issuable upon conversion or exercise of the foregoing, all on the
terms and conditions set forth below;
 
NOW, THEREFORE, in consideration of the premises and agreements contained in
this Agreement, and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, THE PARTIES HEREBY AGREE AS
FOLLOWS:
 
1.     Purchase and Sale of the Series A-7 Purchased Shares and Warrants.
 
1.1   Authorization of Issuance of the Series A-7 Purchased Shares and Warrants.
Subject to the terms and conditions of this Agreement, on or prior to the
Closing Date, the Company shall have authorized the issuance and sale to the
Purchasers of (i) the Series A-7 Purchased Shares and (i) the Warrants,
substantially in the form attached hereto as Exhibit C.
 
1.2   Purchase and Sale of Series A-7 Purchased Shares and Warrants. Subject to
the terms and conditions of this Agreement, the Pequot Funds agree to purchase
at the Closing, and the Company agrees to issue and sell to each such Purchaser
at the Closing (i) the number of Series A-7 Purchased Shares set forth opposite
such Purchaser’s name under the heading “Number of Series A-7 Purchased Shares”
on Schedule II and (ii) Warrants for the number of shares of Common Stock set
forth opposite such Purchaser’s name under the heading “Number of Warrant
Shares” on Schedule II hereto, in exchange for the amount set forth opposite
such Purchaser’s name under the heading “Series A-7 Shares Purchase Price” and
“Warrant Purchase Price” on Schedule II hereto.
 
1.3   Use of Proceeds. The Company agrees to use the net proceeds from the sale
and issuance of the Series A-7 Purchased Shares and the Warrants (together, the
“Purchased Securities”) pursuant to this Agreement for working capital and other
general corporate purposes.
 
1.4   Closing. The initial purchase and sale of the Purchased Securities shall
take place at the offices of Thelen Reid Brown Raysman & Steiner LLP, 875 Third
Avenue, New York, New York 10022, promptly upon the satisfaction or waiver of
the closing conditions set forth in Section 4.1 and 4.2 hereto, but not later
than May 25, 2007, or on such other date and at such other time as the Company
and the Pequot Funds mutually agree in writing (which time and place are
designated as the “Closing”). The date of the Closing is referred to herein as
the “Closing Date.” At the Closing, the Company shall deliver to each of the
Pequot Funds (i) shares of Series A-7 Purchased Shares in the amount set forth
opposite such Purchaser’s name under the heading “Number of Series A-7 Purchased
Shares” on Schedule II hereto and (ii) Warrants entitling such Purchaser to
purchase the number of shares of Common Stock set forth opposite such
Purchaser’s name under the heading “Number of Warrant Shares” on Schedule II
hereto, all against payment in the amounts set forth opposite such Purchaser’s
name under the heading “Series A-7 Shares and Warrant Purchase Price” on
Schedule II hereto, by wire transfer of immediately available funds to such
account as the Company designates. The Closing shall not occur, and the Company
shall have no obligation to make such deliveries, unless the Pequot Funds
purchase and pay for the aggregate number of Series A-7 Purchased Shares and the
Warrants set forth on Schedule II hereto. The Company shall pay any documentary
stamp or
 
2

--------------------------------------------------------------------------------


 
similar issue or transfer taxes due as a result of the issuance and sale of the
Series A-7 Purchased Shares and the Warrants.
 
1.5   Additional Issuance. 
 
(a)   Subject to the terms and conditions of this Agreement, the Company agrees
to issue and sell and the Constellation Funds shall have the right but not the
obligation, on or prior to May 30, 2007, to purchase additional shares of Series
A-7 Preferred Stock and detachable warrants to purchase shares of Common Stock
on the same terms and conditions as set forth herein with respect to the Series
A-7 Purchased Shares and the Warrants (the “Additional Series A-7 Purchased
Shares and Additional Warrants”)
 
(b)   The Constellation Funds may purchase up to $500,000 worth of Additional
Series A-7 Purchased Shares and Additional Warrants, allocated among themselves
as set forth in Schedule II or in such manner as the Constellation Funds may
agree.
 
(c)   The Constellation Funds may exercise the right to purchase Additional
Series A-7 Purchased Shares and Additional Warrants by giving notice to the
Company, at least one business day prior to the date of such purchase which date
shall be set forth in such notice. Such date of purchase shall be a Closing Date
and the time and place of such purchase shall be a Closing for purposes of this
Agreement. The Additional Series A-7 Purchased Shares and Additional Warrants
purchased at such Closing shall be deemed to be Series A-7 Purchased Shares and
Warrants for all purposes of this Agreement. The obligations of each of the
Purchasers and the Company at such Closing shall be subject to satisfaction of
the respective conditions of the Constellation Funds’ obligations and the
Company’s obligations, as set forth in Section 4 hereof.
 
2.     Representations and Warranties of the Company. The Company hereby
represents and warrants to each Purchaser the following:
 
2.1   Organization and Qualification. Each of the Company and the Subsidiaries
is duly organized, validly existing and in good standing under the laws of its
respective jurisdiction of incorporation or organization and has the requisite
power and authority to own, lease and operate its assets, properties and
business and to carry on its business as it is now being conducted or proposed
to be conducted. Each of the Company and the Subsidiaries is duly qualified as a
foreign corporation to transact business, and is in good standing, in each
jurisdiction where it owns or leases real property or maintains employees or
where the nature of its activities make such qualification necessary, except
where such failure to qualify would not have a Material Adverse Effect.
 
2.2   Certificate of Incorporation and Bylaws. The Company has delivered to the
Purchasers true, correct, and complete copies of the Company’s certificate of
incorporation as in effect on the date hereof (the “Existing Certificate”) and
the Company’s bylaws as in effect on the date hereof (the “Bylaws”).
 
2.3   Corporate Power and Authority. The Company has all requisite corporate
power and authority to execute and deliver the Transaction Documents to which it
is a party. The Company has all requisite corporate power and authority to issue
and sell the Series A-7
 
3

--------------------------------------------------------------------------------


 
Purchased Shares and the Warrants to the Purchasers hereunder. The Company has
all requisite corporate power and authority to carry out and perform its
obligations under the terms of the Transaction Documents. The Company has all
requisite corporate power and authority to sell and issue the Common Stock
issuable upon conversion of the Series A-7 Preferred Stock and the exercise of
the Warrants (together, the “Conversion Shares”). The Conversion Shares have
been duly reserved for issuance and when issued will be duly and validly issued,
fully paid and nonassessable.
 
2.4   Capitalization.  (a) Immediately prior to the first Closing occurring
pursuant to this Agreement, the authorized capital stock of the Company consists
of 120,000,000, of which (i) 80,000,000 are designated as Common Stock; and (ii)
40,000,000 are designated as Preferred Stock, of which (A) 38,500,000 are
designated as “Series A Preferred Stock” as follows: 4,200,000 are designated
Series A-1 Preferred Stock of which 3,453,264 are issued and outstanding,
2,600,000 of which are designated Series A-2 Preferred Stock of which 2,121,290
are issued and outstanding, 7,200,000 of which are designated Series A-3
Preferred Stock of which 4,079,403 are issued and outstanding, 9,000,000 of
which are designated Series A-4 Preferred Stock of which 8,321,758 are issued
and outstanding, 8,000,000 of which are designated Series A-5 Preferred Stock of
which 3,263,519 are issued and outstanding, 3,000,000 of which are designated
Series A-6 Preferred Stock of which 2,558,481 are issued and outstanding, and
4,500,000 of which are designated Series A-7 Preferred Stock none of which of
which are issued and outstanding. Shares of the authorized Common Stock have
been reserved as follows: (i) 250,000 shares of the authorized Common Stock have
been reserved for issuance pursuant to the exercise of stock options granted or
to be granted after the date hereof under the 1993 Stock Option Plan of the
Company, (ii) 350,000 shares of the authorized Common Stock have been reserved
for issuance pursuant to the exercise of stock options granted or to be granted
after the date hereof under the 1996 Stock Option Plan of the Company, (iii)
250,000 shares of the authorized Common Stock have been reserved for issuance
pursuant to the exercise of stock options granted or to be granted after the
date hereof under the 1998 Stock Option Plan of the Company, (iv) 350,000 shares
of the authorized Common Stock have been reserved for issuance pursuant to the
exercise of stock options granted or to be granted after the date hereof under
the 2000 Long-Term Performance Plan of the Company, (v) 250,000 shares of the
authorized Common Stock have been reserved for issuance pursuant to the exercise
of stock options granted or to be granted after the date hereof under the 2002
Long-Term Performance Plan of the Company, (vi) 4,000,000 shares of the
authorized Common Stock have been reserved for issuance pursuant to the exercise
of stock options granted or to be granted after the date hereof under the 2004
Equity Incentive Plan of the Company (the stock options described in clauses (i)
through (vi), collectively, the “Options”), (vii) 4,200,000 shares of the
authorized Common Stock have been reserved for issuance upon conversion of the
Series A-1 Preferred Stock, (viii) 2,600,000 shares of the authorized Common
Stock have been reserved for issuance upon conversion of the Series A-2
Preferred Stock, (ix) 7,200,000 shares of the authorized Common Stock have been
reserved for issuance upon conversion of the Series A-3 Preferred Stock, (x)
9,000,000 shares of the authorized Common Stock have been reserved for issuance
upon conversion of the Series A-4 Preferred Stock, (xi) 8,000,000 shares of the
authorized Common Stock have been reserved for issuance upon conversion of the
Series A-5 Preferred Stock, (xii) 3,000,000 shares of the Common Stock have been
reserved for issuance upon conversion of the Series A-6 Preferred Stock, (xiii)
500,000 shares of the Common Stock have been reserved for issuance pursuant to
the exercise of the Series A-1 Warrants, , (xiv) 400,000 shares of the
 
4

--------------------------------------------------------------------------------


 
authorized Common Stock have been reserved for issuance pursuant to the exercise
of the Series A-2 Warrants, (xv) 769,232 shares of the authorized Common Stock
have been reserved for issuance pursuant to the exercise of the Series A-3
Warrants, (xvi) 1,538,461 shares of the authorized Common Stock have been
reserved for issuance pursuant to the exercise of the Series A-4 Warrants,
(xvii) 450,000 shares of the authorized Common Stock have been reserved for
issuance pursuant to the exercise of the Series A-5 Warrants, (xviii) 765,258
shares of the authorized Common Stock have been reserved for issuance pursuant
to the exercise of the Series A-6 Warrants, (xix) 700,000 shares of the
authorized Common Stock have been reserved for issuance pursuant to the exercise
of warrants issued to Columbia Partners, Investment Management, (xx) 746,736
shares of Series A-1 Preferred Stock have been reserved for issuance as
dividends with respect to the Series A-1 Preferred Stock, (xxi) 478,710 shares
of Series A-2 Preferred Stock have been reserved for issuance as dividends with
respect to the Series A-2 Preferred Stock, (xxii) 3,120,597 shares of Series A-3
Preferred Stock have been reserved for issuance as dividends with respect to the
Series A-3 Preferred Stock, (xxiii) 678,242 shares of Series A-4 Preferred Stock
have been reserved for issuance as dividends with respect to the Series A-4
Preferred Stock, (xxiv) 4,736,491 shares of Series A-5 Preferred Stock have been
reserved for issuance as dividends with respect to the Series A-5 Preferred
Stock, (xxv) 441,519 shares of Series A-6 Preferred Stock have been reserved for
issuance as dividends with respect to the Series A-6 Preferred Stock (xxvi)
250,000 shares of authorized Common Stock have been reserved for issuance in
connection with the Company’s acquisition of Nexl Inc. The rights, privileges
and preferences of the Series A-1 Preferred Stock, Series A-2 Preferred Stock,
Series A-3 Preferred Stock, Series A-4 Preferred Stock, Series A-5 Preferred
Stock and Series A-6 Preferred Stock are as stated in the Existing Certificate.
As of the date hereof, all issued and outstanding shares of the Company’s
capital stock are duly authorized and validly issued, are fully paid and
nonassessable. Except with respect to (i) 3,145,753 options to purchase shares
of Common Stock and 412,900 restricted stock units representing the right to
acquire shares of Common Stock, in each case issued pursuant to the Company’s
equity incentive plans, (ii) 4,422,951 warrants to purchase shares of Common
Stock issued to the Purchasers in connection with the original issuance and sale
of the Series A-1 Preferred Stock, Series A-2 Preferred Stock, Series A-3
Preferred Stock, Series A-4 Preferred Stock, Series A-5 Preferred Stock, and
Series A-6 Preferred Stock, and (iii) 700,000 warrants to purchase shares of
Common Stock issued to Columbia Partners Investment Management, there are no
options, warrants, conversion privileges, or preemptive or other rights or
agreements presently outstanding to purchase or otherwise acquire from the
Company any shares of the capital stock or other securities of the Company.
Except for the Voting Agreement and the Shareholders Agreement, the Company has
not entered into any agreements with any of its shareholders with respect to the
voting of capital shares of the Company and to the Knowledge of the Company none
of its shareholders are parties to such agreements. Except as aforesaid and as
contemplated in the Transaction Documents, the Company is not a party to any
agreement or understanding, and to its Knowledge, no shareholders are a party to
such an agreement or understanding, that affects or relates to the voting or
giving of written consents with respect to any security, or the voting by a
director, of the Company. Except as aforesaid, to the Company’s Knowledge, no
shareholder has granted options or other rights to any entity (other than the
Company) to purchase any shares of Common Stock or other equity securities of
the Company from such shareholder. The Company is not subject to any obligation
(contingent or otherwise) to repurchase or otherwise to acquire or retire any
shares of its capital stock. Except with respect to the issuance of 600,732
 
5

--------------------------------------------------------------------------------


 
shares of Series A Preferred Stock on November 11, 2006 and 634,423 shares of
Series A Preferred Stock on May 21, 2007 in satisfaction of the dividend
obligations under the terms of the Series A Preferred Stock, the Company has not
declared or paid any dividend or made any other distribution of cash, stock or
other property to its shareholders.
 
(b)   Upon acceptance of the Certificate of Amendment by the Secretary of State
of the State of New York the Series A-7 Preferred Stock shall be designated and
shall have all such rights, including, without limitation, voting rights as set
forth in the Certificate of Amendment.
 
2.5   Authorization. The execution, delivery and performance by the Company of
the Transaction Documents, the sale, issuance and delivery of the Purchased
Securities and the performance of all of the obligations of the Company under
each of the Transaction Documents have been authorized by the Board of Directors
(or a duly authorized committee thereof), and, other than approvals required by
the Nasdaq Stock Market (“Nasdaq”), no other corporate action on the part of the
Company or any Subsidiary and no other corporate or other approval or
authorization is required on the part of the Company, or any Person by Law or
otherwise in order to make the Transaction Documents the valid, binding and
enforceable obligations (subject to (i) laws of general application relating to
bankruptcy, insolvency, and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief, or other equitable remedies)
of the Company. Each of the Transaction Documents, when executed and delivered
by the Company, will constitute a valid and legally binding obligation of the
Company, enforceable against the Company in accordance with its respective
terms, subject to (i) laws of general application relating to bankruptcy,
insolvency, and the relief of debtors, and (ii) rules of law governing specific
performance, injunctive relief, or other equitable remedies.
 
2.6   Consents. Except for the consents of the majority of the holders the
Company’s Series A Preferred Stock, no consent, approval, waiver or
authorization, or designation, declaration, notification, or filing with any
person or entity (governmental or private), on the part of the Company is
required in connection with the valid execution, delivery and performance of the
Transaction Documents, the offer, sale or issuance of the Purchased Securities
or the consummation of any other transaction contemplated hereby (other than
such notifications or filings required under applicable federal or state
securities laws, if any), except for such consents, approvals, waivers,
authorizations, designations, declarations, notifications, or filings that will
be received prior to or as of the Closing Date.
 
2.7   Brokers or Finders. The Company has not incurred, directly or indirectly,
as a result of any action taken by the Company, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Agreement or the issuance of the Purchased Securities or any transaction
contemplated hereby or thereby. The Company agrees to indemnify and hold
harmless each Purchaser from any liability for any commission or compensation in
the nature of a finder’s fee (and the costs and expenses of defending against
such liability or asserted liability) for which the Company or any of its
officers, employees or representatives is responsible.
 
2.8   Offering Exemption. Assuming the truth and accuracy of the representations
and warranties contained in Section 3, the offer and sale of the Purchased
 
6

--------------------------------------------------------------------------------


 
Securities as contemplated hereby and the issuance and delivery to the
Purchasers of the Purchased Securities and the Conversion Shares, are exempt
from registration under the Securities Act of 1933, as amended (the “Securities
Act”), and will be registered or qualified (or exempt from registration or
qualification) under applicable state securities and “blue sky” laws, as
currently in effect.
 
2.9   Offering of Purchased Shares and Warrants. No form of general solicitation
or general advertising was used by the Company or any of its agents or
representatives in connection with the offer and sale of the Purchased
Securities. Neither the Company nor, to the Company’s Knowledge, any agent
acting on the Company’s behalf has, directly or indirectly, offered the
Purchased Securities of the Company for sale to or solicited any offers to buy
the Purchased Securities of the Company from, or otherwise approached or
negotiated with respect thereto with any other potential purchaser.
 
2.10   SEC Reports.  (a)  The Company has filed all required forms, reports and
documents with the Securities and Exchange Commission (the “SEC”) since April 1,
2001, each of which has complied in all material respects with all applicable
requirements of the Securities and the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the rules and regulations promulgated
thereunder, each as in effect on the date such forms, reports and documents were
filed.
 
(b)    None of the following contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein in light of the circumstances under which they were made not
misleading: (i) this Agreement (including, the Schedules and Exhibits attached
hereto), (ii) the Existing Certificate, (iii) the Bylaws, or (iv) the SEC
Reports. There is no fact which, to the Knowledge of the Company, has not been
disclosed to the Purchasers, which could be expected to have a Material Adverse
Effect on the ability of the Company to perform its obligations under the
Existing Certificate, the Bylaws or this Agreement.
 
(c)    The Company is not aware of any correspondence (other than routine
communications), action or proposed or threatened action by the SEC or Nasdaq
with regard to the Company since April 1, 2006.
 
2.11   Financial Statements. Included in the Company’s filings with the SEC are
the audited financial statements of the Company and its Subsidiaries as at and
for the years ended March 31, 2006, 2005 and 2004 and the unaudited financial
statements of the Company and its Subsidiaries for the fiscal quarters ended
June 30, September 30 and December 31, 2006 (the “Financial Statements”). The
Financial Statements have been prepared in accordance with GAAP and fairly
present the financial condition and operating results of the Company and its
Subsidiaries as of the date, and for the period, indicated therein, except that
the unaudited financial statements as at and for the quarters ended June 30,
September 30 and December 31, 2006 are subject to normal year-end adjustments
and do not contain all notes required under GAAP.
 
2.12   Absence of Conflicts. The Company is not in violation of or default under
any provision of its Existing Certificate or Bylaws. The execution, delivery,
and performance of,
 
7

--------------------------------------------------------------------------------


 
and compliance with this Agreement and the consummation of the transactions
contemplated hereby, have not and will not:
 
(a)   violate, conflict with or result in a breach of any provision of or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default), under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any Lien
upon any of the assets, properties or business of the Company and the
Subsidiaries under, any of the terms, conditions or provisions of the Existing
Certificate or the Bylaws, or any material contract of the Company (for purposes
of this Section 2.12(a) a material contract of the Company shall be only those
agreements that are included as exhibits to the Company filings with the SEC);
or
 
(b)   violate any judgment, ruling, order, writ, injunction, award, decree, or
any Law or regulation of any court or federal, state, county or local government
or any other governmental, regulatory or administrative agency or authority
which is applicable to the Company or any Subsidiary or any of their assets,
properties or business, which violation would have a Material Adverse Effect.
 
3.     Representations and Warranties of the Purchasers. Each Purchaser hereby
represents and warrants that:
 
3.1   Organization and Qualification. Each Purchaser is duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or organization and its Agreement of Limited Partnership to carry
on its business as it is now being conducted or proposed to be conducted.
 
3.2   Power and Authority. Each Purchaser has all requisite power and authority
as a limited partnership to execute and deliver the Transaction Documents to
which it is a party, to purchase the Purchased Securities from the Company
hereunder, and to carry out and perform its obligations under the terms of the
Transaction Documents.
 
3.3   Authorization. The execution, delivery and performance by such Purchaser
of the Transaction Documents to which it is a party, and the performance of all
of the obligations of such Purchaser under each of such Transaction Documents
have been duly and validly authorized, and no other action, approval or
authorization is required on the part of such Purchaser or any Person by Law or
otherwise in order to make the Transaction Documents the valid, binding and
enforceable obligations (subject to (i) laws of general application relating to
bankruptcy, insolvency, and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief, or other equitable remedies)
of such Purchaser that is a party thereto. Each of the Transaction Documents,
when executed and delivered by such Purchaser that is a party thereto, will
constitute a valid and legally binding obligation of such Purchaser that is a
party thereto, enforceable against such Purchaser that is a party thereto in
accordance with its terms subject to: (i) laws of general application relating
to bankruptcy, insolvency, and the relief of debtors, and (ii) rules of law
governing specific performance, injunctive relief, or other equitable remedies.
 
8

--------------------------------------------------------------------------------


 
3.4   Purchase Entirely for Own Account. The Purchased Securities and the
Conversion Shares (collectively, the “New Securities”) will be acquired for
investment for such Purchaser’s own account, not as a nominee or agent, and not
with a view to the resale or distribution of any part thereof. Such Purchaser’s
principal office is listed on Exhibit I attached hereto. Such Purchaser is aware
that the Company is issuing the New Securities pursuant to Section 4(2) of the
Securities Act and Regulation D promulgated thereunder without complying with
the registration provisions of the Securities Act or other applicable federal or
state securities laws. Such Purchaser is also aware that the Company is relying
upon, among other things, the representations and warranties of the Purchasers
contained in this Agreement for purposes of complying with Regulation D.
 
3.5   Disclosure of Information. Such Purchaser has received and carefully
reviewed all the information it considers necessary or appropriate for deciding
whether to purchase the New Securities. Such Purchaser further represents that
the Company has made available to such Purchaser, at a reasonable time prior to
the date of this Agreement, an opportunity to (a) ask questions and receive
answers from the Company regarding the terms and conditions of the offering of
the New Securities and the business, properties and financial condition of the
Company, all of which questions (if any) have been answered to the reasonable
satisfaction of such Purchaser, and (b) obtain additional information, all of
which was furnished by the Company to the reasonable satisfaction of such
Purchaser. The foregoing, however, does not limit or modify the representations
and warranties of the Company in Section 2 of this Agreement or the right of the
Purchasers to rely thereon.
 
3.6   Investment Experience. Such Purchaser acknowledges that it is able to fend
for itself, can bear the economic risk of its investment, and has such knowledge
and experience in investing in companies similar to the Company and in financial
or business matters such that it is capable of evaluating the merits and risks
of the investment in the New Securities. Such Purchaser has made the
determination to enter into this Agreement and the other agreements contemplated
hereby and to acquire the New Securities based upon its own independent
evaluation and assessment of the value of the Company and its present and
prospective business prospects.
 
3.7   Accredited Investor. Such Purchaser is an “accredited investor” within the
meaning of SEC Rule 501 of Regulation D, as presently in effect.
 
3.8   Restricted Securities; Legends. Such Purchaser recognizes that the New
Securities will not be registered under the Securities Act or other applicable
federal or state securities laws. Such Purchaser understands that the New
Securities it is purchasing are characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering. Such Purchaser acknowledges
that it may not to sell or transfer the New Securities unless such New
Securities are registered under the Securities Act and under any other
applicable securities laws and that certificates evidencing the New Securities
will bear the following legend or similar legend:
 
THIS SECURITY AND THE SHARES OF STOCK WHICH MAY BE PURCHASED UPON THE [EXERCISE]
[CONVERSION] OF THIS
 
9

--------------------------------------------------------------------------------


 
SECURITY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND SUCH SECURITIES MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED
OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION AND REGISTRATION UNDER
APPLICABLE STATE SECURITIES LAWS OR AN EXEMPTION THEREFROM UNDER THE ACT AND THE
RULES AND REGULATIONS THEREUNDER AND SUCH APPLICABLE STATE SECURITIES LAWS.
 
THIS SECURITY AND THE SHARES OF STOCK WHICH MAY BE PURCHASED UPON THE [EXERCISE]
[CONVERSION] OF THIS SECURITY ARE ALSO SUBJECT TO CERTAIN RESTRICTIONS ON THE
TRANSFER THEREOF PURSUANT TO A SHAREHOLDERS AGREEMENT WITH THE ISSUER.
 
3.9   No General Solicitation. Such Purchaser acknowledges that the New
Securities were not offered to such Purchaser means of: (a) any advertisement,
article, notice or other communication published in any newspaper, magazine or
similar medium, or broadcast over television or radio, or (b) any other form of
general solicitation or advertising.
 
3.10   Absence of Conflicts. Such Purchaser’s execution, delivery, and
performance of, and compliance with the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby, have not and
will not:
 
(a)   violate, conflict with or result in a breach of any provision of or
constitute a default (or an event which, with notice or lapse of time or both,
would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in the creation of any Lien
upon any of the assets, properties or business of such Purchaser under, any of
the terms, conditions or provisions of (i) its certificate/articles of formation
or organization or any of its other formation or organizational documents, or
(ii) any material contract to which it is a party; or
 
(b)   violate any judgment, ruling, order, writ, injunction, award, decree, or
any Law or regulation of any court or federal, state, county or local government
or any other governmental, regulatory or administrative agency or authority
which is applicable to such Purchaser or any of its assets, properties or
businesses, which violation would have a Material Adverse Effect.
 
3.11   Brokers or Finders. Such Purchaser has not incurred, nor will it incur,
directly or indirectly, as a result of any action taken by such Purchaser, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement or the issuance of the New Securities
or any transaction contemplated hereby or thereby. Such Purchaser agrees to
indemnify and hold the Company harmless from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which such
Purchaser, or any of its respective officers, employees or representatives is
responsible.
 
10

--------------------------------------------------------------------------------


 
4.     Conditions of the Parties.
 
4.1   Conditions of Purchasers’ Obligations at the Closing. The obligations of
each Purchaser under Section 1 of this Agreement are subject to the satisfaction
by the Company on or before the Closing of each of the following conditions:
 
(a)   Representations and Warranties. The representations and warranties of the
Company contained in Section 2 shall be true and correct on and as of the
Closing with the same force and effect as though such representations and
warranties had been made on and as of the date of the Closing except as a result
of events and changes thereto that do not result in a Material Adverse Effect
(except where such representation is made as of a specific date, it shall be
true and correct as of such date except as a result of events and changes
thereto that do not result in a Material Adverse Effect).
 
(b)   Performance. The Company shall have performed and complied with all
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing.
 
(c)   Consents and Approvals. All authorizations, approvals, permits, or
consents, if any, of any governmental authority or regulatory body of the United
States or of any state or any creditor of the Company or any other Person that
are required in connection with the lawful issuance and sale of the Purchased
Securities at the Closing pursuant to this Agreement shall be duly obtained and
effective as of each the Closing and the purchase and payment of the Purchased
Securities to be purchased by the Purchasers at each the Closing on the terms
and conditions as provided herein shall not violate any applicable Law.
 
(d)   Good Standing; Qualification to do Business. The Company shall have
delivered to the Purchasers certificates of good standing with respect to the
Company dated as of a date no earlier than 15 days prior to the any the Closing
from the jurisdiction of incorporation of the Company and from each jurisdiction
in which it has qualified to do business and evidence of telephone confirmation
thereof as of the close of business immediately prior to the Closing Date.
 
(e)   Secretary’s Certificate. The Company shall have delivered to the
Purchasers a certificate executed by its Secretary dated the Closing Date
certifying with respect to (i) a copy of its Existing Certificate, the
Certificate of Amendment and its Bylaws as amended to and in effect on the
Closing Date and that the Company is not in violation of or default under any
provision of its Existing Certificate, Certificate of Amendment or Bylaws as of
and on the Closing Date, (ii) board (or committee) resolutions authorizing the
transactions contemplated by this Agreement and the Transaction Documents, (iii)
copies of all minutes of all meetings (or excerpts thereof) and all actions by
written consent of the shareholders of the Company authorizing the transactions
contemplated in the Transaction Documents and (iv) incumbency matters and such
other proceedings relating to the authorization, execution and delivery of the
Transaction Documents as may be reasonably requested by the Purchasers.
 
(f)   Cross-Receipts of the Purchasers. The Company and the Purchasers shall
have executed and delivered a cross-receipt acknowledging the Company’s
 
11

--------------------------------------------------------------------------------


 
delivery to the Purchasers of the documents and certificates representing the
Purchased Securities issued and sold to the Purchasers on the Closing Date to
the Purchasers and the Purchasers’ payment therefor.
 
(g)   Conversion Shares. The Conversion Shares with respect to Purchased
Securities being purchased at the Closing, have been duly reserved for issuance
and when issued will be duly and validly issued, fully paid and nonassessable.
 
(h)   Listing on Stock Exchange. Appropriate filings shall have been made to
list the Common Stock on Nasdaq, any other national securities exchange as
identified under the Exchange Act, or the Nasdaq OTC Bulletin Board (or
comparable substitute quotation system) as of the Closing and no action shall
have been taken by Nasdaq or such national securities exchange to terminate such
listing prior to the Closing.
 
(i)   Registration Rights Agreement; etc. The Company and each other Purchaser
shall have executed the Registration Rights Agreement Amendment.
 
(j)   Series A-7 Purchased Shares. The Company shall deliver to each Purchaser
its respective Series A-7 Purchased Shares.
 
(k)   Warrants. The Company shall deliver to each Purchaser its respective
Warrants.
 
(l)   Charter Amendment . The Company shall have filed at the Closing the
Certificate of Amendment.
 
4.2   Conditions of Company’s Obligations at the Closing. The obligations of the
Company to consummate the transactions contemplated by this Agreement are
subject to the satisfaction by the Purchasers on or before any the Closing of
each of the following conditions:
 
(a)   Representations and Warranties. The representations and warranties of the
Purchasers contained in Section 3 shall be true and correct in all material
respects on and as of the Closing (except where another date or period of time
is specifically stated herein for a representation or warranty and in such case
such representation or warranty shall be true and correct in all material
respects on and as of such date) with the same force and effect as though such
representations and warranties had been made on and as of the date of the
Closing; provided, however, that representations and warranties that contain a
materiality qualification shall be true and correct in all respects.
 
(b)   Performance. The Purchasers shall have performed and complied with all
conditions contained in this Agreement that are required to be performed or
complied with by it on or before the Closing.
 
(c)   Consents and Approvals. All authorizations, approvals, or permits, if any,
of any governmental authority or regulatory body of the United States or of any
state or any other Person that are required in connection with the lawful
issuance and sale of the Purchased Securities pursuant to this Agreement shall
be duly obtained and effective as of the Closing and the purchase and payment of
the Purchased Securities to be purchased by the
 
12

--------------------------------------------------------------------------------


 
Purchasers at the Closing on the terms and conditions as provided herein shall
not violate any applicable Law.
 
(d)   Cross-Receipts of the Purchasers. The Company and the Purchasers shall
have executed and delivered a cross-receipt acknowledging the Company’s delivery
to the Purchasers of the certificates representing the Purchased Securities
issued and sold to the Purchasers on the Closing Date to the Purchasers and the
Purchasers’ payment therefor.
 
(e)   Purchase Price. The Purchasers shall have delivered to the Company the
applicable purchase price for the Purchased Securities being purchased on the
Closing Date as provided in Section 1.4.
 
(f)   Complete Purchase. If more than one Purchaser is purchasing Purchased
Securities at any the Closing, then each such Purchaser shall have satisfied all
of the foregoing conditions in this Section 4.3 and shall have purchased the
Purchased Securities that each such Purchaser has agreed to purchase.
 
(g)   Consent of Series A Preferred Stockholders. The Consent of the Series A
Preferred Stockholders required pursuant to the Company’s Certificate of
Incorporation shall have been delivered to the Company.
 
5.     Covenants. So long as any Purchaser together with any entity affiliated
with it owns at least 750,000 shares of Series A Preferred Stock (as
appropriately adjusted for any stock splits, stock dividends, combinations, and
the like), the Company covenants and agrees that it will comply with each of the
following covenants.
 
5.1   Financial Statements. The Company shall furnish to each Purchaser, within
five Business Days after filing, a true and complete signed copy of its Form
10-Q as filed with the SEC pursuant to the Exchange Act, all in such form, and
together with such other information with respect to the business of the
Company, as the Purchasers may request, which shall present fairly, in all
material respects, the financial position of the Company as of the end of each
such period and the results of its operations and cash flows during such period,
all in accordance with GAAP. Annually, but not later than five Business Days
after filing, the Company shall deliver to the Purchasers (i) a true and
complete signed copy of its Form 10-K as filed with the SEC pursuant to the
Exchange Act and (ii) audited financial statements which shall present fairly,
in all material respects, the financial position of the Company as of the end of
each such period and the results of its operations and cash flows during such
period, all in accordance with GAAP and accompanied by the unqualified report
and opinion thereon of the Company’s independent certified public accountant.
 
5.2   Certain Other Reports and Information. The Company shall deliver to the
Purchasers, within 30 days of issuance, all accountants’ management letters
pertaining to, all other reports submitted by accountants in connection with any
audit of, and all other reports from outside accountants with respect to, the
Company and its Subsidiaries (and, in any event, any
 
13

--------------------------------------------------------------------------------


 
independent auditors’ annual management letters, if issued, will be delivered to
the Purchasers concurrently with the financial statements referred to in Section
5.1).
 
5.3   Further Information; Further Assurances. The Company will, with reasonable
promptness, provide to the Purchasers such further assurances and additional
information, reports and statements respecting its business, operations,
properties and financial condition and respecting its Affiliates and
investments, as the Purchasers may from time to time reasonably request. The
Company shall use its reasonable commercial efforts to assist each Purchaser
with respect to the necessary Securities Act and/or Exchange Act filings with
respect to the Purchased Securities at the cost and expense of such Purchaser.
 
5.4   Notice of Certain Events. Promptly upon becoming aware of any of the
following, the Company shall give the Purchasers notice thereof, together with a
written statement of a Responsible Officer of the Company setting forth the
details thereof and any action with respect thereto taken or proposed to be
taken by the Company:
 
(i)   Any pending action, suit, proceeding or investigation by or before any
Governmental Authority against or affecting the Company (or any such action,
suit, proceeding or investigation threatened in writing) to the extent that it
would result in a Material Adverse Effect.
 
(ii)   Any material violation, breach or default by the Company or any of its
Subsidiaries of or under any agreement or instrument material to its business,
assets, properties, operations or condition, financial or otherwise (it being
expressly understood and agreed that the Company need not provide notice to the
Purchasers pursuant to this Section 5.4(ii) of the termination of any such
agreement or instrument in accordance with its terms).
 
(iii)   (A) Any Environmental Claim made or threatened in writing against the
Company, or (B) the Company’s becoming aware of any past or present acts,
omissions, events or circumstances (including any Release, disposition, removal,
abandonment or escape of any Hazardous Materials on, at, in, under, above, to,
from or about any facility or property now or previously owned, operated or
leased by the Company or any of its Subsidiaries) which could form the basis of
any such Environmental Claim, which Environmental Claim, in the case of either
clause (A) or (B), if adversely resolved, would reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect.
 
(iv)   The occurrence of any Material Adverse Effect or any deviation in or
change from the representations, warranties or covenants of the Company in this
Agreement or in the other Transaction Documents.
 
5.5   Visitation; Verification. The Company shall permit such Persons as the
Purchasers may designate from time to time to visit and inspect any of the
properties of the Company to examine their respective assets, properties,
offices and other facilities, and books and records and take copies and extracts
therefrom, and access to the outside auditors of the Company and their work
papers relating thereto, in each case, as the Purchasers may from time to time
reasonably request, and to discuss their affairs with their directors, officers,
employees and independent accountants at such times and as often as the
Purchasers may reasonably
 
14

--------------------------------------------------------------------------------


 
request; provided that (i) any such Person shall provide at least two days’
prior advance notice to the Company of its intention to visit or inspect any of
the properties of the Company; and (ii) all such visits or inspections shall be
conducted during the normal business hours of the Company and without undue
interference with the conduct of the Company’s business. The Company shall
reimburse the Purchasers for reasonable out-of-pocket costs and expenses of for
all inspections in any calendar year; for all other times all such visits or
inspections shall be at the sole cost and expense of the Purchasers. The parties
hereto agree that no investigation by the Purchasers or their representatives
shall affect or limit the scope of the representations and warranties of the
Company contained herein or in any Transaction Document delivered pursuant
hereto or limit liability for breach of any such representation or warranty.
 
The Purchasers shall have the right to examine and verify accounts, inventory
and other properties and liabilities of the Company and its Subsidiaries from
time to time, and the Company shall cooperate with the Purchasers in such
verification. Without limitation of the foregoing, subject to limitations
required due to the nature of any classified work, contracts or customer
relationships, the Company hereby authorizes its officers, employees and
independent accountants to discuss with the Purchasers the affairs of the
Company and its Subsidiaries.
 
5.6   Insurance.
 
(a)   The Company shall, and shall cause each of its Subsidiaries to (i)
maintain with financially sound and reputable insurers insurance with respect to
its properties and business and against such liabilities, workers’ compensation,
casualties and contingencies and of such types and in such amounts as are
customary in the case of corporations engaged in the same or similar businesses
or having similar properties similarly situated and naming each Purchaser as an
additional insured and a loss payee, (ii) furnish to the Purchasers from time to
time upon request copies of the policies under which such insurance is issued,
original certificates of insurance and such other information relating to such
insurance as the Purchasers may reasonably request, and (iii) provide such other
insurance and endorsements as are required by this Agreement and the other
Transaction Documents.
 
(b)   The Company shall maintain in effect an errors and omissions insurance
policy for the Company and its Subsidiaries with (i) coverage extending to all
officers and directors of the Company, (ii) policy limits not less than those
maintained by the Company and its Subsidiaries on the date hereof, and (iii)
deductibles not greater than those as are reasonable for companies engaged in
the same or similar businesses and similarly situated.
 
5.7   Payment of Taxes and Other Potential Charges and Priority Claims. The
Company shall, and shall cause each of its Subsidiaries to, pay or discharge:
 
(i)    on or prior to the date on which material penalties attach thereto, all
taxes, assessments and other governmental charges imposed upon it or any of its
properties;
 
(ii)   on or prior to the date when due, all lawful claims of materialmen,
mechanics, carriers, warehousemen, landlords and other like Persons which, if
unpaid, might result in the creation of a material Lien upon any such property;
and
 
15

--------------------------------------------------------------------------------


 
(iii)   on or prior to the date when due, all other lawful claims which, if
unpaid, might result in the creation of a Lien upon any such property or which,
if unpaid, might give rise to a claim entitled to priority over general
creditors of the Company in a case under Title 11 (Bankruptcy) of the United
States Code, as amended;
 
provided that unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced it need not pay or discharge any such tax,
assessment, charge or claim so long as (x) the validity thereof is contested in
good faith and by appropriate proceedings diligently conducted, and (y) such
reserves or other appropriate provisions as may be required by GAAP shall have
been made therefor.
 
5.8   Preservation of Corporate Status. The Company shall maintain its status as
a corporation or other entity duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation or formation, and
to be duly qualified to do business as a foreign entity and in good standing in
all jurisdictions in which the ownership of its properties or the nature of its
business or both make such qualification necessary.
 
5.9   Governmental Approvals and Filings. The Company shall obtain, keep and
maintain in full force and effect all Governmental Approvals necessary in
connection with or to facilitate the execution and delivery of this Agreement or
any other Transaction Document, consummation of the transactions herein or
therein contemplated, performance of or compliance with the terms and conditions
hereof or thereof or to ensure the legality, validity, binding effect,
enforceability or admissibility in evidence hereof or thereof.
 
5.10   Financial Accounting Practices. The Company shall, and shall cause each
of its Subsidiaries to, make and keep books, records and accounts which, in
reasonable detail, accurately and fairly reflect its transactions and
dispositions of its assets and maintain systems of internal accounting controls
sufficient to provide reasonable assurances that (a) transactions are executed
in accordance with management’s general or specific authorization, (b)
transactions are recorded as necessary (i) to permit preparation of financial
statements in conformity with GAAP and (ii) to maintain accountability for
assets, (c) access to assets is permitted only in accordance with management’s
general or specific authorization and (d) the recorded accountability for assets
is compared with the existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.
 
6.     Indemnification.
 
6.1   General Indemnification. The Company shall indemnify, defend and hold each
Purchaser, its affiliates and their respective officers, directors, partners
(general and limited), employees, agents, attorneys successors and assigns (each
a “Purchaser Entity”) harmless from and against all Losses incurred or suffered
by a Purchaser Entity as a result of the breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or any
of the other Transaction Documents, except to the extent that such Losses are
the result of the gross negligence, willful misconduct or fraud of such
Purchaser Entity. Each Purchaser, severally and not jointly, shall indemnify,
defend and hold the Company, its affiliates, their respective officers,
directors, employees, agents, attorneys, successors and assigns (each a “Company
Entity”) harmless against all Losses as a result of the
 
16

--------------------------------------------------------------------------------


 
breach of any of the representations, warranties, covenants or agreements made
by such Purchaser in this Agreement or any of the other Transaction Documents,
except to the extent that such Losses are a result of the gross negligence,
willful misconduct or fraud of such Company Entity.
 
6.2   Indemnification Principles. For purposes of this Section 6, “Losses” shall
mean each and all of the following items: claims, losses (including, without
limitation, losses of earnings), liabilities, obligations, payments, damages
(actual, punitive or consequential to the extent provided in this Section 6.2),
charges, judgments, fines, penalties, amounts paid in settlement, costs and
expenses (including, without limitation, interest which may be imposed in
connection therewith, costs and expenses of investigation, actions, suits,
proceedings, demands, assessments and reasonable fees, expenses and
disbursements of counsel, consultants and other experts). Each Purchaser and the
Company hereby agree that Losses shall not include punitive or consequential
damages except to the extent that such Losses are the result of the gross
negligence, willful misconduct or fraud of the party from whom the
indemnification is being sought (the “Indemnifying Party”).
 
6.3   Claim Notice; Right to Defend. A party seeking indemnification (the
“Indemnified Party”) under this Section 6 shall promptly upon becoming aware of
the facts indicating that a claim for indemnification may be warranted, give to
the Indemnifying Party a claim notice relating to such Loss (a “Claim Notice”).
Each Claim Notice shall specify the nature of the claim, the applicable
provision(s) of this Agreement or other instrument under which the claim for
indemnity arises, and, if possible, the amount or the estimated amount thereof.
No failure or delay in giving a Claim Notice (so long as the same is given prior
to expiration of the representation or warranty upon which the claim is based)
and no failure to include any specific information relating to the claim (such
as the amount or estimated amount thereof) or any reference to any provision of
this Agreement or other instrument under which the claim arises shall affect the
obligation of the Indemnifying Party unless such failure materially and
adversely prejudices the Indemnifying Party. If such Loss relates to the
commencement of any action or proceeding by a third person, the Indemnified
Party shall give a Claim Notice to the Indemnifying Party regarding such action
or proceeding and the Indemnifying Party shall be entitled to participate
therein to assume the defense thereof with counsel reasonably satisfactory to
the Indemnified Party. After the delivery of notice from the Indemnifying Party
to the Indemnified Party of its election to assume the defense of such action or
proceeding, the Indemnifying Party shall not be liable (except to the extent the
proviso to this sentence is applicable, in which event it will be so liable) to
the Indemnified Party under this Section 8 for any legal or other expenses
subsequently incurred by the Indemnified Party in connection with the defense
thereof other than reasonable costs of investigation, provided that each
Indemnified Party shall have the right to employ separate counsel to represent
it and assume its defense (in which case, the Indemnifying Party shall not
represent it) if (i) upon the advice of counsel, the representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them, (ii) in the event the Indemnifying Party has
not assumed the defense thereof within 10 days of receipt of notice of such
claim or commencement of action, and in which case the fees and expenses of one
such separate counsel shall be paid by the Indemnifying Party or (iii) if such
Indemnified Party who is a defendant in any action or proceeding which is also
brought against the Indemnifying Party reasonably shall have concluded that
there may be one or more legal defenses available to such Indemnified Party
 
17

--------------------------------------------------------------------------------


 
which are not available to the Indemnifying Party. If any Indemnified Party
employs such separate counsel it will not enter into any settlement agreement
which is not approved by the Indemnifying Party, such approval not to be
unreasonably withheld. If the Indemnifying Party so assumes the defense thereof,
it may not agree to any settlement of any such claim or action as the result of
which any remedy or relief, other than monetary damages for which the
Indemnifying Party shall be responsible hereunder, shall be applied to or
against the Indemnified Party, without the prior written consent of the
Indemnified Party. In any action hereunder as to which the Indemnifying Party
has assumed the defense thereof with counsel reasonably satisfactory to the
Indemnified Party, the Indemnified Party shall continue to be entitled to
participate in the defense thereof, with counsel of its own choice, but, except
as set forth above, the Indemnifying Party shall not be obligated hereunder to
reimburse the Indemnified Party for the costs thereof.
 
7.     Certain Definitions. For the purposes of this Agreement the following
terms will have the following meanings:
 
“Affiliate(s)” shall mean, with respect to any Person, any other Person directly
or indirectly controlling (including but not limited to all directors and
executive officers of such Person), controlled by, or under direct or indirect
common control with such Person. A Person shall be deemed to control a
corporation for the purposes of this definition if such Person possesses,
directly or indirectly, the power (i) to vote 10% or more of the securities
having ordinary voting power for the election of directors of such corporation
or (ii) to direct or cause the direction of the management and policies of such
corporation, whether through the ownership of voting securities, by contract or
otherwise.
 
“Agreement” shall have the meaning ascribed to it in the preliminary paragraph.
 
“Approval” shall have the meaning ascribed to it in Section 8.8(a).
 
“Board of Directors” shall have the meaning ascribed to it in the recitals.
 
“Business Day” shall mean any day other than a Saturday, Sunday, public holiday
under the laws of the State of New York or any other day on which banking
institutions are authorized to close in New York City.
 
“Bylaws” shall have the meaning ascribed to it in Section 2.2.
 
“Certificate of Amendment” shall have the meaning ascribed to it in the
recitals.
 
“Claim Notice” shall have the meaning ascribed to it in Section 6.3.
 
“Closing” shall have the meaning ascribed to it in Section 1.4.
 
“Closing Date” shall have the meaning ascribed to it in Section 1.4.
 
18

--------------------------------------------------------------------------------


 
“Company” shall have the meaning ascribed to it in the preliminary paragraph.
 
“Company Entity” shall have the meaning ascribed to it in Section 6.1.
 
“Common Stock” shall mean the common stock, par value $0.01 per share, of the
Company.
 
“Conversion Shares” shall have the meaning ascribed to it in Section 2.3.
 
“Environmental Claim” shall mean, with respect to any Person, any action, suit,
proceeding, notice, claim, complaint, demand, request for information or other
communication (written or oral) against, of or to such Person by or from any
other Person (including any Governmental Authority, citizens’ group or present
or former employee of such Person) alleging, asserting or claiming any actual or
potential (a) violation of or liability under any applicable environmental Law
or regulation or (b) liability for investigatory costs, cleanup costs,
governmental response costs, natural resources damages, personal injuries, fines
or penalties arising out of, based on or resulting from the presence, or release
into the environment, of any Hazardous Materials at any location, whether or not
owned by such Person.
 
“Exchange Act” shall have the meaning ascribed to it in Section 2.10.
 
“Existing Certificate” shall have the meaning ascribed to it in Section 2.2.
 
“Financial Statements” shall have the meaning ascribed to it in Section 2.11.
 
“GAAP” shall mean generally accepted accounting principles for financial
reporting in the United States, applied on a consistent basis.
 
“Governmental Approval” shall mean any approval, order, consent, waiver,
authorization, certificate, license, permit or validation of, or exemption or
other action by, or filing, recording or registration with, or notice to, any
Governmental Authority.
 
“Governmental Authority” shall mean any government or political subdivision or
any agency, authority, bureau, central bank, commission, department or
instrumentality of either, or any court, tribunal, grand jury or arbitrator, in
each case whether foreign or domestic.
 
“Hazardous Material(s)” shall mean any element, compound, substance or other
material (including, without limitation, any pollutant, contaminant, hazardous
waste, hazardous substance, chemical substance, or product) that is listed,
classified or regulated pursuant to any Environmental Law, including, without
limitation, any petroleum product, by-product or additive, asbestos, presumed
asbestos-containing material, asbestos-containing material, medical waste,
chlorofluorocarbon, hydrochlorofluorocarbon, lead-containing paint,
polychlorinated biphenyls, radioactive material or radon.
 
19

--------------------------------------------------------------------------------


 
“Hereof”, “hereto”, “hereunder” and similar terms shall refer to this Agreement
and not to any particular paragraph or provision of this Agreement.
 
“Indemnified Party” shall have the meaning ascribed to it in Section 6.3.
 
“Indemnifying Party” shall have the meaning ascribed to it in Section 6.2.
 
“Knowledge” shall mean with respect to the Company, the knowledge, after
diligent investigation, of the directors, officers and senior management of the
Company and of the person or persons in such entity with responsibility for the
matter with respect to which the knowledge is applicable.
 
“Law” shall mean the Company’s certificate of incorporation, as amended, the
By-laws and any foreign, federal, state or local law, statute, rule, regulation,
ordinance, code, directive, writ, injunction, decree, judgment or order
applicable to the Company or the Subsidiaries.
 
“Lien(s)” shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, including any conditional sale or title retention arrangement, and
any assignment, deposit arrangement or lease intended as, or having the effect
of, security, other than those which together do not have a Material Adverse
Effect.
 
“Losses” shall have the meaning ascribed to it in Section 6.2.
 
“Lien(s)” shall mean any mortgage, deed of trust, pledge, lien, security
interest, charge or other encumbrance or security arrangement of any nature
whatsoever, including any conditional sale or title retention arrangement, and
any assignment, deposit arrangement or lease intended as, or having the effect
of, security.
 
“Material Adverse Effect” shall mean an effect which is materially adverse to
the business, assets, properties, operations, results of operations or condition
(financial or otherwise) of the Company individually or of the Company and the
Subsidiaries taken as a whole (excluding general economic conditions or acts of
war or terrorism).
 
“Nasdaq” shall have the meaning ascribed to it in Section 2.5.
 
“New Securities” shall have the meaning ascribed to it in Section 3.4.
 
“Options” shall have the meaning ascribed to it in Section 2.4.
 
“Person” shall mean an individual, corporation, limited liability company,
partnership, trust, incorporated or unincorporated organization, joint venture,
joint stock company, or a government or any agency or political subdivision
thereof or other entity of any kind.
 
“Purchased Securities” shall have the meaning ascribed to it in Section 1.3.
 
20

--------------------------------------------------------------------------------


 
“Purchaser(s)” shall have the meaning ascribed to it in the preliminary
paragraph.
 
“Purchaser Entity” shall have the meaning ascribed to it in Section 6.1.
 
“Registration Rights Agreement Amendment” shall have the meaning ascribed to it
in the recitals.
 
“Release” shall mean any past or present release, spill, leak, leaching,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping.
 
“Responsible Officer” shall mean the President, Chief Executive Officer, Vice
President of Finance or Chief Financial Officer of the Company.
 
“SEC” shall have the meaning ascribed to it in Section 2.10.
 
“SEC Reports” shall mean the Company’s (i) Annual Report on Form 10-K for the
years ended March 31, 2006, 2005, and 2004, (ii) all definitive proxy statements
relating to the Company’s meeting of shareholders (whether annual or special)
held since April 1, 2006 and (iii) all other reports or registration statements
filed by the Company with the SEC since April 1, 2006.
 
“Securities Act” shall have the meaning ascribed to it in Section 2.8.
 
“Series A Preferred Stock” shall mean, collectively, the Series A-1 Preferred
Stock, Series A-2 Preferred Stock, Series A-3 Preferred Stock, Series A-4
Preferred Stock, Series A-5 Preferred Stock, Series A-6 Preferred Stock and
Series A-7 Preferred Stock, each $0.001 par value per share, of the Company.
 
“Series A-7 Preferred Stock” shall mean the Series A-7 Preferred Stock, $0.001
par value per share, of the Company.
 
“Series A-7 Purchased Shares” shall have the meaning ascribed to it in the
recitals.
 
“Shareholders’ Agreement” shall have the meaning ascribed to it in the recitals.
 
“63% in Interest Purchasers” shall mean the Purchasers owning Purchased
Securities, the original purchase price of which constitutes at least 63% of the
amounts invested by all of the Purchasers in all of the then outstanding
Purchased Securities.
 
“Subsidiary(ies)” shall mean any other corporation, limited liability company,
association, joint stock company, joint venture or business trust of which, as
of the date hereof or hereafter, (i) more than fifty percent (50%) of the
outstanding voting stock, share capital or other equity interests is owned
either directly or indirectly by any Person or one or more of its Subsidiaries,
or (ii) the management of which is otherwise controlled, directly, or indirectly
through one or more intermediaries, or both, by any Person and/or its
Subsidiaries.
 
21

--------------------------------------------------------------------------------


 
Unless otherwise specified to the contrary herein, Subsidiary(ies) shall refer
to the Company’s Subsidiary(ies).
 
“Transaction Document(s)” shall mean, collectively, this Agreement, the
Purchased Securities, the Registration Rights Agreement Amendment and all other
agreements and instruments and any other documents, certificates, instruments or
agreements executed pursuant to or in connection with any such document or this
Agreement, as such documents may be amended from time to time.
 
“Warrants” shall have the meaning ascribed to it in the recitals.
 
8.     Miscellaneous.
 
8.1   Survival of Representations and Warranties. The representations and
warranties of the Company and Purchasers contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
other Transaction Documents until the date that is three months following the
end of the second fiscal year of the Company ending after the Closing Date.
 
8.2   Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including transferees of
any Purchased Securities). Nothing in this Agreement, express or implied, is
intended to confer upon any party other than the parties hereto or their
respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Subject to applicable securities laws and the Shareholders’
Agreement, each Purchaser shall have the right to assign all of the rights,
title and interest of such Purchaser pursuant to this Agreement, including,
without limitation, the right to purchase the Purchased Securities and any
shares of Common Stock issuable upon conversion or exercise thereof, to any
third party reasonably acceptable to the Company.
 
8.3   Governing Law. This Agreement shall be governed by and construed under the
laws of the State of New York, excluding the application of any conflicts of
laws principles which would require the application of the laws of another
state.
 
8.4   Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.
 
8.5   Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
8.6   Notices. All notices and other communications required or permitted
hereunder shall be in writing. Notices shall be delivered personally, via
recognized overnight courier (such as Federal Express, DHL or Airborne Express)
or via certified or registered mail. Notices may be delivered via facsimile or
e-mail, provided that by no later than two days
 
22

--------------------------------------------------------------------------------


 
thereafter such notice is confirmed in writing and sent via one of the methods
described in the previous sentence. Notices shall be addressed as follows:
 
(a)   if to a Purchaser, to such Purchaser’s address set forth on Schedule I
hereto; and
 
(b)   if to the Company, to MTM Technologies, Inc., 1200 High Ridge Road,
Stamford, Connecticut 06905, Attention: General Counsel, facsimile number (203)
975-3701, or at such other address or facsimile number as the Company shall have
furnished in writing to the Purchasers, with a copy to Thelen Reid Brown Raysman
& Steiner LLP, 875 Third Avenue, New York, New York 10022, Attention: E. Ann
Gill, facsimile number (212) 603.2001.
 
All notices shall be effective upon receipt.
 
8.7   Expenses. The Company shall pay all costs and expenses that it incurs with
respect to the negotiation, execution, delivery and performance of this
Agreement and the transactions contemplated hereby. If the transactions
contemplated hereby are consummated on the Closing Date or if the Company enters
into a transaction with another potential purchaser not affiliated with any
Purchaser on substantially the terms set forth in this Agreement, the Company
shall reimburse the Purchasers for the reasonable out-of-pocket expenses
(including legal fees and disbursements paid to counsel to the Purchasers),
which the Purchasers have incurred with respect to the negotiation, execution,
delivery and performance of this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby in an amount not exceeding
twenty-five thousand dollars ($25,000).
 
8.8   Consents, Amendments and Waivers. Any term of this Agreement may be
amended, and the observance of any term hereof may be waived (either generally
or in a particular instance), only with the written consent of the 63% in
Interest Purchasers and the written consent of the Company. Any amendment or
waiver effected in accordance with this Section 8.8 shall be binding upon each
of the parties hereto.
 
8.9   Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable Law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the greatest extent
possible to carry out the intentions of the parties hereto.
 
8.10   Entire Agreement. Each party hereby acknowledges that no other party or
any other person or entity has made any promises, warranties, understandings or
representations whatsoever, express or implied, not contained in the Transaction
Documents and acknowledges that it has not executed the Transaction Documents in
reliance upon any such promises, representations, understandings or warranties
not contained herein or therein and that the Transaction Documents supersede all
prior agreements and understandings between the parties with respect thereto.
There are no promises, covenants or undertakings other than those expressly set
forth or provided for in the Transaction Documents.
 
23

--------------------------------------------------------------------------------


 
8.11   Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such nonbreaching or nondefaulting party nor shall it be construed to
be a waiver of any such breach or default, or an acquiescence therein, or of or
in any similar breach or default thereafter occurring; nor shall any waiver of
any single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.
 
8.12   Facsimile Signatures. Any signature page delivered by a fax machine shall
be binding to the same extent as an original signature page, with regard to any
agreement subject to the terms hereof or any amendment thereto. Any party who
delivers such a signature page agrees to deliver promptly an original
counterpart to each party to whom the faxed signature page was sent.
 
8.13   Other Remedies. In addition to those remedies specifically set forth
herein and in the Transaction Documents, if any, each party may proceed to
protect and enforce its rights under this Agreement and the Transaction
Documents either by suit in equity and/or by action at law, including, but not
limited to, an action for damages as a result of any such breach and/or an
action for specific performance of any such covenant or agreement contained in
this Agreement or in the Transaction Documents. No right or remedy conferred
upon or reserved to any party under this Agreement or the Transaction Documents
is intended to be exclusive of any other right or remedy, and every right and
remedy shall be cumulative and in addition to every other right and remedy given
under this Agreement and the Transaction Documents or now and hereafter existing
under applicable law.
 
8.14   Further Assurances. At any time or from time to time after the Closing,
the Company, on the one hand, and the Purchasers, on the other hand, agree to
cooperate with each other, and at the request of the other party, to execute and
deliver any further instruments or documents and to take all such further action
as the other party may reasonably request in order to evidence or effectuate the
consummation of the transactions contemplated hereby relating to the purchase
contemplated herein and to otherwise carry out the intent of the parties
hereunder.
 
8.15   Exchanges; Lost, Stolen or Mutilated Stock Certificates and Warrants.
Upon surrender by any Purchaser to the Company of any stock certificate or
Warrant, the Company at its expense shall issue in exchange therefor, and
deliver to such Purchaser, a replacement stock certificate or Warrant. Upon
receipt of evidence satisfactory to the Company of the loss, theft, destruction
or mutilation of any stock certificate or Warrant and in case of any such loss,
theft or destruction, upon delivery of an indemnity agreement, satisfactory to
the Company, or in case of any such mutilation, upon surrender and cancellation
of such stock certificate or Warrant, the Company shall issue and deliver to
such Purchaser a new stock certificate or Warrant of like tenor, in lieu of such
lost, stolen or mutilated stock certificate or Warrant.
 
8.16   Certain Waivers. (a) To the extent that any Purchaser has or holds
preemptive rights, such Purchaser hereby waives any and all preemptive rights
that it may have with respect to the Purchased Securities and the issuance of
any Common Stock issuable upon conversion or exercise of the Purchased
Securities pursuant to this Agreement.
 
24

--------------------------------------------------------------------------------


 
8.17   Nasdaq Compliance. Article FOURTH (B)(4)(a)(v) of the Existing
Certificate provides for certain adjustments to be made to the Series A
Conversion Price (as defined therein) upon the occurrence of certain events
listed therein. The Company shall not issues any Series A-7 Preferred Shares or
Warrants or common stock of the Company pursuant to such provision without
compliance with Rule 4350 of the Nasdaq Rules, specifically, obtaining
shareholder approval prior to such issuance, if so required.
 
8.18   Further Assurances. If shareholder approval is required for any
securities to be issued pursuant to the provisions of Article FOURTH
(B)(4)(a)(v) of the Existing Certificate the Company shall request such
shareholder consent in its next annual shareholders meeting held after such
requirement arises. Such annual meeting of the Company’s shareholders shall be
held in compliance with the rules of the SEC regarding proxies, consents and
authorizations of shareholders in Section 14 of the Exchange Act, and the rules
and regulations promulgated thereunder and shall make all appropriate filings
related thereto with the SEC to give effect thereto, and to approve the
authorization and issuance of such securities. 
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
25

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
The Company:
 
MTM TECHNOLOGIES, INC.
 
 
 
By:
/s/ J.W. Braukman III    
Name:    J.W. Braukman III
Title:  SVP and Chief Financial Officer



Signature Page to Purchase Agreement

--------------------------------------------------------------------------------


 

 
The Purchasers:
 
PEQUOT PRIVATE EQUITY FUND III, L.P.
 
 
By:
Pequot Capital Management, Inc.,
its Investment Manager
 
 
   
By:
/s/       
Name:
Title:
     
 
 
 
PEQUOT OFFSHORE PRIVATE EQUITY PARTNERS III, L.P.
 
 
By:
Pequot Capital Management, Inc.,
its Investment Manager
 
 
   
By:
/s/       
Name:
Title:



Signature Page to Purchase Agreement

--------------------------------------------------------------------------------


 

 
The Purchasers:
 
CONSTELLATION VENTURE CAPITAL II, L.P.
 
 
By:
Constellation Ventures Management II, LLC
Its General Partner
 
 
   
By:
/s/       
Name:
Title:
     
 
 
 
CONSTELLATION VENTURE CAPITAL OFFSHORE II, L.P.
 
 
By:
Constellation Ventures Management II, LLC
Its General Partner
 
 
   
By:
/s/       
Name:
Title:
     
 
 
 
THE BSC EMPLOYEE FUND VI, L.P.
 
 
By:
Constellation Ventures Management II, LLC
Its General Partner
 
 
   
By:
/s/       
Name:
Title:
     
 
 
 
CVC II PARTNERS, LLC
 
 
By:
The Bear Stearns Companies Inc.
Its Managing Member
 
 
   
By:
/s/       
Name:
Title:



Signature Page to Purchase Agreement

--------------------------------------------------------------------------------


 
Schedule I
 
Names and Addresses of Purchasers
 
Pequot Private Equity Fund III, L.P.
c/o Pequot Capital Management, Inc.
500 Nyala Farm Road
Westport, Connecticut 06880
Attention: Carlos Rodrigues
Fax: (203) 429-2420
 
with a copy to:
 
Aryeh Davis
c/o Pequot Capital Management, Inc.
153 East 53rd Street
New York, New York 10022
Fax: (212) 651-3481
 
Pequot Offshore Private Equity Partners III, L.P.
c/o Pequot Capital Management, Inc.
500 Nyala Farm Road
Westport, Connecticut 06880
Attention: Carlos Rodrigues
Fax: (203) 429-2420
 
with a copy to:
 
Aryeh Davis
c/o Pequot Capital Management, Inc.
153 East 53rd Street
New York, New York 10022
Fax: (212) 651-3481
 
Constellation Venture Capital II, L.P.
c/o Constellation Ventures
383 Madison Avenue
28th Floor
New York, New York 10179
 
with a copy to:
 
Schedule I - Page 1

--------------------------------------------------------------------------------


 
Heather M. Stone, Esq.
Edwards Angell Palmer & Dodge LLP
111 Huntington Avenue
Boston, MA 02199-7613 USA
Fax: 888.325.9712

 
Constellation Venture Capital Offshore II, L.P.
c/o Constellation Ventures
383 Madison Avenue
28th Floor
New York, New York 10179
 
The BSC Employee Fund VI, L.P.
c/o Constellation Ventures
383 Madison Avenue
28th Floor
New York, New York 10179
 
CVC Partners II, LLC
 
c/o Constellation Ventures
383 Madison Avenue
28th Floor
New York, New York 10179
 
Schedule I - Page 2

--------------------------------------------------------------------------------


 
Schedule II
 
Schedule of Securities Purchased
 
 
NAME OF PURCHASER
 
 
NUMBER OF SERIES A-7
PURCHASED SHARES
 
 
NUMBER OF
WARRANT SHARES
 
 
SERIES A-7 SHARES AND
WARRANT PURCHASE PRICE
 
 
Pequot Private Equity Fund III, L.P.
 
 
3,289,425
 
 
986,828
 
 
$3,944,020.58
 
 
Pequot Offshore Private Equity Partners III, L.P.
 
 
463,702
 
 
139,111
 
 
$555,978.70
 
 
Constellation Venture Capital II, L.P.
 
 
208,189
 
 
62,457
 
 
$249,618.61
 
 
Constellation Venture Capital Offshore II, L.P.
 
 
110,788
 
 
33,236
 
 
$132,848.81
 
 
The BSC Employee Fund VI, L.P.
 
 
92,839
 
 
27,852
 
 
$111,313.96
 
 
CVC Partners II, LLC
 
 
5,199
 
 
1,560
 
 
$6,233.60
 
 
Totals
 
 
4,170,142
 
 
1,251,044
 
 
$5,000,000
 



Schedule II - Page 1

--------------------------------------------------------------------------------


 
 